Citation Nr: 0639409	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In January 2003, the veteran testified at the RO before a 
Decision Review Officer.  In June 2004, the veteran testified 
at the RO before the Board.  Subsequently, in December 2004, 
the Board reopened the veteran's previously denied service 
connection claim for a low back disorder and remanded the 
case for additional evidentiary development.  

In May 2005, during the course of the appeal, the veteran's 
claims file was permanently transferred to the RO in Manila, 
in the Republic of the Philippines, which now has 
jurisdiction over the claim on appeal.

In July 2006, the veteran was given another opportunity to 
testify at another personal hearing since the Veteran's Law 
Judge who had held a hearing in June 2004 was no longer 
employed at the Board.  All hearing transcripts have been 
associated with the claims file.

In November 2006, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for service connection for a low back 
disorder has been accomplished.

2.  A low back disability, spondylolisthesis, was not present 
when the veteran entered active service, but there is clear 
and unmistakable evidence that this condition existed prior 
to his examination, acceptance, and enrollment into military 
service and was not aggravated by service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a low back disability are not met.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide. In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 2002 & 
Supp. 2005).

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in May 2005 and September 2006.  The 
veteran was told of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to his 
service connection claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and informed him of the type 
of evidence needed to support his service connection claim.

As noted above, the veteran testified at a hearings held at 
the VARO in Atlanta, before a DRO in 2003 and a Veterans Law 
Judge in 2004, and in another hearing held at the VARO in 
Manila before the Board in July 2006.  As such, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present appeal, a third VCAA notice letter was issued 
to the claimant in September 2006 and included all of the 
types of evidence necessary to establish the five elements.  
However, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).  The evidence on file does not indicate 
nor does the veteran argue that there remains any additional 
evidence which has not been collected for review.  In this 
case, the claims file contains Social Security Administration 
(SAA) disability award letters; however, the Board notes that 
the veteran's SSA disability records are unavailable for 
review in this case.  The veteran authorized the release of 
extensive VA medical records, which are contained in the 
claims file, and appear to serve as the basis for the SSA 
disability award.  As such, the Board finds that there is no 
reasonable likelihood that any additional evidence is 
available for review.


Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2005); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2005); 38 C.F.R. § 3.306 
(2006).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2006).   However, VA's Office of General 
Counsel has held that service connection may be granted for 
diseases, but not defects, of congenital or developmental 
origin.  See VAOPGCPREC 82-90.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  

Temporary or intermittent flare-ups of a preexisting disorder 
are not sufficient to constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).


Factual Background

In this case, the veteran contends he had no back problems 
and was very physically active prior to service.  He argues 
that his service as a materials facility specialist involved 
daily heavy lifting which injured his low back and aggravated 
a congenital back disorder. 

The Board has reviewed the veteran's service medical history.  
On report of medical history at entry in August 1962, the 
veteran indicated no problems related to the back.  He noted 
he was in good health and that his usual occupation was in 
"stock."

During service, the veteran was treated for complaints of low 
back pain in December 1965.  He indicated he had back pain 
since December 1964 that was worse with standing but better 
with sitting.  He reported no leg pain.  The examiner found 
no sensory or reflex changes.  In January 1965, he continued 
to complain of low back pain in the right upper lumbar area 
that was tender to palpation.  In January 1965, he was 
referred for orthopedic consultation for low back pain. X-
rays of the lumbar spine taken at this time revealed no gross 
fracture, malalignment, or joint injury.  The first sacral 
piece showed spina bifida occulta, an anatomical variant of 
no present clinical significance.  

On report of medical history at separation in January 1965, 
the veteran complained of low back pain due to heavy lifting 
and prolonged standing or sitting.  He indicated problems 
with leg cramps, eye trouble, and nervous problems.  The 
examiner attributed the leg cramps to prolonged standing or 
sitting and indicated that they were not incapacitating.  The 
veteran was referred for orthopedic clinical examination in 
which he was diagnosed with Grade I spondylolisthesis at L5.  
X-rays revealed this condition with a pars interarticularis 
defect, bilaterally.  The veteran reported no injury to the 
low back, but complained of low back pain for a 2-month 
period that was made worse with lifting and standing.  His 
job involved cargo handling.  Pain was reported in the low 
lumbar region without radiation.  Physical examination 
revealed no motor, sensory, or reflex loss in the lower 
extremities.  Full range of motion was noted in the lumbar 
spine, as well as a palpable offset of the L5 posterior 
spine.  The veteran was given a profile for low back 
symptoms, was found unfit for return to full duty, and was 
recommended for a Chapter 9 discharge.  

A medical board report dated in January 1965 indicated that 
the veteran's Grade 1 spondylolisthesis of L5 had been 
present "since birth," was not incurred during active duty 
service, existed prior to service, and was not permanently 
aggravated by service.  The veteran was noted to have a 
congenital bony defect of the low back and was approved for 
immediate discharge.  

Based on this evidence, the RO denied the claim of service 
connection for spondylolisthesis and found that this 
condition was a constitutional or developmental deformity 
that was not considered a disability under the law.  

Post-service, the record consists of VA outpatient treatment 
records dated from  1991 to 2005, a March 2004 private 
medical evaluation, and VA examination reports dated in 
February 1999 (for pension purposes) and in June 2005 with 
addendum reports dated in July 2005, August 2005, and January 
2006.  

The VA medical records consist primarily of diabetic clinical 
treatment for non-insulin dependent diabetes Type II and 
other health matters, to include occasional complaints 
associated with low back problems.  Spondylolisthesis was 
noted in the veteran's past medical history.  

An October 1997 clinical report showed degenerative arthritic 
changes at T12, L1, and L2.  Irregular compression deformity 
of T12 was found to result in angulation of the thoracolumbar 
spine with the apex on the right side.  In a September 1998 
x-ray study of the lumbosacral spine, the veteran reported 
complaints of numbness in the bilateral thighs.  Compression 
fracture was noted at T12, as well as spondylolisthesis of L5 
and S1, and narrowing of L5-S1 disc space associated with 
degenerative and osteoarthritic changes.  In October 1998, a 
bone density study of the lumbar spine was completed and 
later interpreted by a VA examiner to indicate osteoporosis.

In a December 1998 VA nursing assessment, the veteran 
complained of thigh numbness that occurred after starting a 
new job.  A December 1998 computed tomography (CT) scan of 
the lumbar spine showed no finding of significant disc bulge 
or herniation at L3-4 and L4-5.  Nerve roots were noted to 
exit freely.  Degenerative disc disease was noted at L5-S1 
with Grade I spondylolisthesis and bilateral pars intra-
articularis fracture at L5.  

A January 1999 VA electromyograph (EMG) report of the lower 
extremities revealed electro-diagnostic evidence of 
peripheral neuropathy on the lower extremities, bilaterally.  
However, there was no significant EMG evidence of lumbosacral 
radiculopathy, bilaterally.  

The record shows that the veteran applied for SSA disability 
benefits in January 1999.  In a February 1999 note from the 
veteran's VA primary care physician, it was reported that the 
veteran was treated for osteoporosis, compression fracture, 
and severe degenerative joint disease of the thoracic and 
lumbar spine with nerve damage in the legs.  This letter 
supported the veteran's award of SSA disability benefits.  
According to the March 1999 SSA award letter, the veteran's 
disability onset date was September 28, 1998 for a severe 
arthritic, neurological condition.    

On VA general medical examination in February 1999, the 
veteran reported developing low back pain while in service 
from lifting a heavy box.  He was given a medical discharge 
for spondylolisthesis.  The examiner palpated a step-off of 
the lumbar spine and sciatic notch tenderness on the right 
side without paraspinal spasm.  The diagnosis was 
spondylolisthesis, discogenic disease of the lumbar spine 
with right leg radiculopathy and history of compression 
fracture at T12, and degenerative joint disease of the lumbar 
spine.  It was noted that the veteran was subjectively 
incapable of gainful employment due to uncontrolled, chronic 
pain syndrome.  

VA orthopedic clinical notes dated in March 1999 reflect the 
veteran's complaints of low back pain with a diagnosis of L5-
S1 spondylolisthesis that was rendered when the veteran was 
20-years old.  The veteran was noted to be obese.  

In January 2003 (DRO hearing), June 2004 (Board hearing, 
Atlanta), and July 2006 (Board hearing, Manila), the veteran 
presented essentially the same testimony regarding his low 
back disorder.  He stated that prior to service he was 
physically active and without any prior history of back 
problems or injury.  During service, he worked as a cargo 
handler and endured manual labor which resulted in ongoing 
back pain.  The veteran made specific reference to an injury 
to the low back upon lifting a heavy wooden box, at which 
point he sought medical attention.  In-service, he was 
diagnosed with spondylolisthesis and was told that this 
condition was congenital and preexisted service.  He 
indicated that this congenital back condition, of which he 
was unaware until he was diagnosed in service, was aggravated 
by his work as a cargo handler in service.  

With regard to the issue of whether this congenital condition 
was aggravated beyond its natural progression, the veteran 
testified that he sought treatment from chiropractors but did 
not have any medical evidence dated from separation in 1965 
until 1998, at which point he sustained a back injury on the 
job.  The veteran's original service connection claim for 
spondylolisthesis was denied by the RO in a July 1965 rating 
decision.  He filed a claim to reopen his service connection 
claim in October 1998.  

The Board has reviewed VA medical records from the VA Medical 
Center in Atlanta dated from 2001 to 2005 diagnosed the 
veteran's back problems as lumbago controlled on Gabepentin, 
Naproxen, and Hydrocodone.  In an April 2003 primary care 
note, the veteran reported a 4-year history of being unable 
to sit or stand for longer than 15 minutes.  It was noted 
that the veteran received 100 percent disability from SSA and 
70 percent non-service connected pension from VA for his low 
back problem.  The VA primary care doctor's diagnosis was 
history of spondylolisthesis with mechanical low back pain.  
An April 2003 x-ray study revealed second degree 
spondylolisthesis at L5-S1with degenerative disease and 
compression fracture at T12.  In a May 2003 magnetic 
resonance image (MRI) of the lumbar spine, Grade I 
spondylolisthesis was noted at L5 with bilateral pars 
defects.  T12 compression deformity was also noted.  In a 
July 2003 orthopedic clinical note, it was indicated that the 
veteran used a walker and a wheelchair and had ongoing 
complaints of back pain.  The Board notes that the bulk of 
the VA medical evidence during this period reflect laboratory 
findings and pharmacological maintenance for multiple 
problems, to include musculoskeletal pain related to the low 
back and left ankle.  

In 2005, the veteran relocated to the Republic of the 
Philippines and the Board has reviewed his VA medical 
treatments from 2005 to the present.  X-rays dated in June 
2005 revealed spondylosis deformans with scoliosis in the 
lower thoracic and upper lumbar spine.  T12 compression was 
noted and found to be possibly related to previous trauma.  

In June 2005, the veteran underwent VA spine examination.  
The examiner noted a review of the claims file and cited a 
negative history of spinal trauma, surgery and neoplasm.  

The examiner diagnosed the veteran with Grade II 
spondylolisthesis at L5-S1 and degenerative disc disease.  
The examiner cited to the 1965 medical board report which 
indicated that the veteran's then Grade I spondylolisthesis 
was congenital or existed since birth.  The examiner opined 
that the veteran's lower back condition was not caused by or 
a result of his military service.  

In a July 2005 addendum to the June 2005 VA spine examination 
report, the examiner noted diagnoses of osteoporosis of the 
spine based on an October 1998 bone density report.  The 
examiner opined that the severe T12 compression deformity, 
which has been shown in the record since 1998, is a 
consistent finding in patients with osteoporosis.  The 
examiner indicated that osteophytes in the thoracolumbar 
junction "takes years to happen."  The examiner noted that 
there was no mention of osteoporosis or T12 compression 
deformity in the separation examination findings.  He opined 
that it was likely that this compression fracture deformity 
was acquired several years after service and that any 
neurologic or radiculopathic complaints are most likely 
caused by the T12 deformity secondary to osteoporosis and 
less likely as not caused by the spondylolisthesis.  

In an August 2005 addendum, the VA examiner indicated that 
the veteran's degenerative disc disease of the lumbar spine 
was a natural sequela of the spondylolisthesis, which was 
found to be congenital or preexisting, and as such, unrelated 
to service.  Any further degeneration of the lumbar discs was 
found to be aggravated by his osteoporosis and compression 
fracture deformity of T12 and less likely by his service-
related activities.  

In a January 2006 addendum VA opinion, the examiner cited to 
specific entries in the veteran's service medical history.  
It was noted that the veteran, after a 2-year history of 
heavy lifting duties in service at age 20, he was discharged 
for persistent low back pain.  There was no evidence of any 
injury to the lower back or any findings of popping/snapping 
sensation while lifting loads that prompted immediate medical 
treatment or any incapacitating episodes.  The examiner cited 
a December 1964 entry for a low back pain consultation that 
indicated pain was worse with standing and better with 
sitting with no leg pain or sensory/reflex changes.  In a 
January 1965 entry, the veteran was found to have full range 
of motion in the lumbar spine with no motor, sensory, or 
reflex loss in the lower extremities.  A 2-month pain 
duration of the lumbar area was noted and x-ray studies 
revealed no gross fracture, malalignment, or joint injury at 
discharge. 

Based on these findings, the VA examiner indicated that what 
the veteran had during service was lumbar muscle strain and 
not a disc problem.  He noted that the veteran's low back 
pain was better with standing and worse with sitting, and he 
reported no popping or snapping incident, or neurologic 
symptoms that would favor a diagnosis of disc condition.  He 
opined that it was less likely than not that the veteran's 
degenerative disc disease had its onset in service or was 
related to service.  The VA examiner opined that the veteran 
had a lumbar strain in service.  

The private medical evidence includes a March 2004 physical 
examination report, in which the veteran sought a second 
opinion regarding the etiology of spondylolisthesis of the 
lumbar spine.  The doctor noted that he had no prior history 
of back problems until he was enlisted for military service 
in 1962.  The doctor reported positive distress from chronic 
lower back pain with neurological symptoms of pain radiating 
into the lower extremities.  The doctor cited to the 
veteran's negative history of back problems prior to service 
and that after over two years of standard military duties and 
intense manual labor working as a cargo handler, he developed 
severe lower back pain.  He referred to the separation 
examination finding of spondylolisthesis at L5 with pars 
interarticularis.  He opined that that condition was "either 
acquired or aggravated by [the veteran's] duties while 
enlisted in the armed forces."  The doctor's diagnosis was 
Grade II spondylolisthesis and he indicated that this 
condition "can be either congenital and become aggravated 
with certain activities."  

Electronic research is of record which defined 
spondylolisthesis and indicated that this condition can occur 
in athletes, such as weight lifters, football players, and 
gymnasts, who are prone to this defect.  The veteran used 
this information to support his belief that spondylolisthesis 
can be cause by prolonged lifting, such as the kind he 
experienced in service, and that it is not necessarily a 
congenital defect.  

In letters received in December 2003 and January 2004 from 
the veteran's private health care providers indicate medical 
treatment for lower back pain from February 1993 to December 
1993 and February 1996 to December 1996.  


Analysis

The Board notes that in the July 2006 hearing transcript, the 
veteran's accredited representative questions the adequacy of 
the conclusions and findings noted in the June 2005 VA 
examination report.  Essentially, the representative argued 
that the VA examiner failed to address the spondylolisthesis 
of L5, but focused on the T12 compression fracture deformity.  

However, the Board finds that the VA examiner's opinion was 
based on a thorough review of the claims file and adequately 
addressed all the medical issues in this case.  

In this regard, the veteran's electronic research 
appropriately defines spondylolisthesis as a deformity of 
defect in part of a vertebra that causes one vertebra to slip 
forward over another one.  WebMD Health.com, May 2003.  
According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (29TH 
Ed. 2000 at 1684), spondylolisthesis is usually, as in this 
case, of the fifth lumbar over the body of the sacrum, 
usually due to a developmental defect in the pars 
interarticularis, which was indicated on the January 1965 
medical board examination.  

While no low back condition was noted on entrance examination 
in August 1962, and the veteran was presumed sound, the Board 
finds that his spondylolisthesis disorder clearly and 
unmistakably existed prior to entrance into service.  

In this regard, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a January 1965 
orthopedic consultation report that showed x-ray evidence of 
spondylolisthesis.  The Board acknowledges that the veteran 
had no prior history of low back problems or injury in-
service, but that he reported having a 2-month period of low 
back pain prior to his military discharge.  The nature of the 
spondylolisthesis is the compelling factor as it appears 
unlikely that such a defect of the lumbar spinal vertebra at 
L5 with pars interarticularis was the result of 2-years of 
service as a cargo handler.  In this regard, Medical Board 
proceedings completed in January 1965 for discharge purposes 
resulted in a finding that the veteran's preexisting 
spondylolisthesis, which existed since birth, was not 
aggravated by active duty.  Further, on VA examination 
reports dated in June 2005 with addendum opinions offered 
subsequent to the physical examination, the VA examiner, an 
orthopedic surgeon, did not question the presence of a 
preexisting spondylolisthesis condition.  As such, this 
constitutes clear and unmistakable evidence that the 
disability pre-existed service.  

In addition, the Board must consider whether there is clear 
and unmistakable evidence that the veteran's disorder was not 
aggravated by service.

Based on a review of the service medical evidence, the June 
2005 VA examiner opined that the veteran suffered from a 
lumbar muscle strain in service rather than a disc problem, 
which was not attributed to the preexisting 
spondylolisthesis.  The VA examiner noted that the veteran's 
current low back disorder is manifested by a T12 compression 
fracture deformity, osteoporosis, and degenerative joint 
disease of the lumbar spine.  None of those conditions was 
noted in the veteran's service medical records and developed 
several years following his period of active duty service.  
The earliest findings of T12 compression deformity and 
osteoporosis do not arise in the medical record until 1997 
and 1998. 

The VA examiner opined that the veteran's current complaints 
of radiating pain and neuropathy are most likely caused by 
the T12 compression deformity which is secondary to 
osteoporosis, and are less likely caused by the 
spondylolisthesis that preexisted service.  As such, these 
findings do not suggest that the preexisting 
spondylolisthesis was aggravated by the veteran's active duty 
service.  Rather, the veteran developed another kind of low 
back disorder, osteoporosis, which resulted in the 
development of T12 compression deformity, both of which were 
not found to be of service origin as they occurred several 
years after the veteran's discharge from the military. 

In support of the veteran's claim, the evidence of record 
contains an opinion from a private doctor that the 
preexisting spondylolisthesis was aggravated by his active 
duty service and was currently manifested by low back pain 
with radiation into the legs.  However, the Board finds that 
the VA medical opinion is more probative than the private 
nexus opinion in that the private doctor attributed the 
neurological symptoms to spondylolisthesis and not T12 
compression fracture deformity without any rationale for this 
finding.  

On the other hand, the VA medical examiner differentiated the 
veteran's neurological symptoms related to the T12 
compression deformity and offered a rationale as to why they 
were not related to the preexisting spondylolisthesis.  
Specifically, in a January 2006 addendum opinion, the VA 
examiner indicated that symptoms associated a disc problem, 
such a radiating pain and sensory, motor, or reflex changes, 
would not be associated with the kind of symptoms the veteran 
reported in service, such as pain that was worse in a 
standing position and better when seated.  The VA examiner 
opined that the veteran's in-service complaints represented a 
lumbar strain injury, rather than a disc or herniation 
problem, from which the veteran now experiences and developed 
many years after service.     

Additionally, the private doctor suggested that the etiology 
of the veteran's current spondylolisthesis could be either 
congenital and become aggravated with certain activities.  
However, the Board notes that there is a lack of objective 
medical evidence dated from the veteran's discharge from the 
military in 1965 until 1998 that would reflect any 
aggravation of the spodylolisthesis was aggravated by 
service.  

Based on the record, the Board finds that there is clear and 
unmistakable evidence that there was no increase in severity 
during service beyond the natural progress of the underlying 
medical disorder.  It should be noted that the private doctor 
did not treat the veteran until many years after service.  
Further, it does not appear that the private doctor based an 
opinion on a review of the veteran's claims file.  The Board 
believes that the opinions of the military medical personnel 
and VA examiner that there was no aggravation is entitled to 
considerable weight. 

Moreover, the Board believes that when viewed together, the 
Medical Board report and the June 2005 opinion of a VA 
examiner constitute clear and unmistakable evidence that 
there was no increase in severity during service beyond the 
natural progress of the disorder. The VA examiner's opinion 
is supported by a persuasive rationale as to the nature and 
usual consequences of diagnosed low back disorder that the 
veteran currently experiences.  His current low back problems 
have been associated with a post-service incident and have 
been found to be less likely related to the preexisting 
spondylolisthesis noted in service.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for a low back disorder.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


